Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 02/14/2022.
3.	Claims 1-2, 4-21, 23 and 25 are currently pending in this Office action.
4.	The claim objection and the 35 U.S.C. 112 second paragraph rejections made in the prior Office action are withdrawn in view of the claim amendment filed on 02/14/2022.

Claim Objections
5.	Claims 2 and 5 are objected to because of the following informalities:  
	(1)	In claim 2, line 2, the phrase “the first graph-“ should be changed to --the first graph--.
	(2) 	An amendment to claim 5 has not been changed relative to the immediate prior version that was filed on 07/02/2021.  Claim 5 does not recite the phrase “and the second graph” without any proper markings in view of MPEP 714(II)(C)(C).
(C) Claim Text: The text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended. The text of pending claims not being currently amended, including withdrawn claims, must be presented in clean version, i.e., without any markings. Any claim presented in clean version will constitute an assertion that it has not been changed relative to the immediate prior version except to omit markings that may have been present in the immediate prior version of the claims. A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented. Providing an instruction to cancel is optional. Canceled and not entered claims must be listed by only the claim number and status identifier, without presenting the text of the claims. When applicant submits the text of canceled or not-entered claims in the amendment, the Office may accept such an amendment, if the amendment otherwise complies with 37 CFR 1.121, instead of sending out a notice of non-compliant amendment to reduce the processing time. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 7, 9-13, 15-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over by non-patent literature “Word ranking in a single document by Jensen-Shannon divergence”, http://www.dx.doi.org/10/1016/j-physleta.2015.04.030, 2015, 6 pages (hereinafter Mehri) in view of non-patent literature “Web Graph Similarity for Anomaly Detection”, http://www.researchgate.net/publication/225625329, 03/20/2009, 21 pages (hereinafter Papadimitriou).

Regarding claims 1, 9, 17, 20 and 23, Mehri discloses a system, comprising:
an information component that generates a first information index indicative of a first entropy measure for a first graph and associated with a machine learning system (fig. 4 of Darwin’s book and table 1 as shown below), and a second information index indicative of a second entropy measure for a second graph and associated with the machine learning system (fig. 4 of MD’s paper and table 2 as shown below; “Entropy, as a key concept in the realm of statistical physics, is applied to extract macroscopic properties of natural and artificial system from their microscopic details”; “Tables 1 and 2 contain our results in word relevancy ranking by JSD”), wherein first sequential changes are determined based on sequential changes to the first graph and wherein second sequential changes are determined based on second sequential changes to the second graph (pg. 1628, [2. Entropy and Jensen-Shannon divergence]; pgs. 1629-1630, [4. Experimental evaluation]; Tables 1-2; Figure 4; “This function, which is known in classical information theory as a cross-entropy or a directed divergence, measures uncertainty in relative rather than absolute terms”; “We calculate JSD between spatial probability distributions for all word types in the original and shuffled version of two representative texts…”); and
a similarity component that receives the first information index indicative of the first entropy measure and the second information index indicative of the second entropy measure; and based on the first information index indicative of the first entropy measure and the second information index indicative of the second of the second entropy measure, determine similarity between the first graph and the second graph (pg. 1628, col. 2, [Jensen-Shannon divergence…]; pgs. 1629-1631, [4. Experimental evaluation]; “Jensen-Shannon divergence (JSD) is a symmertrized, finite and smoothed version of Kullback-Leibler divergence…In probability theory and statistics, JSD is applied as a popular method to measure the similarity between two probability distributions…”; “JSD is able to quantify (dis)similarity between spatial probability distributions of a word type in the original text and its shuffled version…”; and “We calculate JSD between spatial probability distributions for all word types in the original and shuffled version of two representative texts”).

    PNG
    media_image2.png
    597
    525
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    969
    694
    media_image3.png
    Greyscale

While Mehri discloses a system that utilizes a computer components, the reference does not explicitly disclose a system comprising a memory that stores computer executable components and a processor that executes computer executable components stored in the memory; and wherein the first graph and the second graph comprises metadata that provides attributes for one or more data structures associated with a network of nodes.  However, such features are well known in the art as disclosed by Papadimitriou (pgs. 3-5, [3. Potential Anomalies]; figure 2; pg. 11, [6.1 Dataset and Setup]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Papadimitriou in the system of Mehri in view of the desire to enhance the word ranking system by utilizing the computing components resulting in improving the efficiency of the words relevance ranking by the Jensen-Shannon divergence process.



Regarding claims 4, 12, and 19, Mehri in view of Papadimitriou discloses the system wherein the similarity component also determines the similarity between the first graph and the second graph based on an information distance between the first information index and the second information index (Mehri: pg. 1628, col. 2, “The relative entropy or divergence is a measure of the distance between two probability distribution…”). 

Regarding claims 7 and 15, Mehri in view of Papadimitriou discloses the system wherein the computer executable components further comprise: an analysis component that employs the graph similarity computation associated with the first information index and the second information index to perform analysis of the first graph and the second graph (Mehri: pgs. 1631-1632, [5. Conclusion]).

Regarding claim 11, Mehri in view of Papadimitriou discloses the computer-implemented method wherein the generating the first information index comprises calculating an average amount of data contained in the first graph-structured dataset (Mehri: pg. 1628, [This functional, which…]). 



Regarding claim 16, Papadimitriou in view of Shannon discloses the computer-implemented method wherein the determining the similarity between the first graph-structured dataset and the second graph-structured dataset comprises improving the machine learning process (Mehri: pg. 1628, [2. Entropy and Jensen-Shannon divergence]; “Entropy, as a key concept in the realm of statistical physics, is applied to extract macroscopic properties of natural and artificial system from their microscopic details”). 

9.	Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mehri in view of Papadimitriou, and further in view of U.S. 2010/0083172 (hereinafter Breeds).

Regarding claim 5, as far as the claim is understood, Mehri in view of Papadimitriou discloses the system wherein the computer executable components further comprise: a visualization component that generates on a visual device visual data indicative of visual statistics associated with the similarity between the first graph (and the second graph); wherein the visual data comprise display of dynamic visual elements based on the similarity data (Mehri: pg. 1628, [2. Entropy and Jensen-Shannon divergence]).  While Mehri discloses the feature of rendering an interactive dynamic graph view of the multiply connected objects, wherein the graph includes visual elements connected by edges, such that the visual elements represent the objects and the edges represent relationships between the objects…”) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Breeds in the modified system of Mehri in view of the desire to enhance the automatic information retrieving process by utilizing the specific displaying features resulting in improving the efficiency of displaying the graph view.

Regarding claim 6, Mehri in view of Papadimitriou and Breeds disclose the system wherein the visualization component generates the visual data based on user data indicative of real-time user feedback associated with the machine learning system, and wherein the dynamic visual elements comprise the hue or shading of the dynamic visual elements (Papadimitriou: pg. 1, [1 Introduction]; user queries in real time) and (Breeds: [0009, 0023 and 0078]).

Regarding claim 14, Mehri in view of Papadimitriou and Breeds disclose the computer-implemented method further comprising: receiving, by the system, user data associated with the machine learning process (Papadimitriou: pg. 1, [1 Introduction]; user queries in real time), the references do not explicitly disclose the feature of utilizing user data indicative of real-time user feedback.  However, such feature is well known in the art as disclosed by Breeds ([0022-0023]; “The invention provides a method and system for generating an displaying an interactive When a change occurs in the graph view, such as an object being removed or selected, the corresponding entry in the list view of the objects is also removed or selected……”) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Breeds in the modified system of Mehri in view of the desire to enhance the automatic information retrieving process by utilizing the interactive dynamic entry process resulting in improving the efficiency of displaying the graph view.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mehri in view of Papadimitriou, and further in view of U.S. 10,305,758 (hereinafter Bhide).

Regarding claim 8, while Mehri in view of Papadimitriou discloses the system wherein the information component generates the first information index and the second information index to determine the similarity between the first graph and the second graph (Mehri: pgs. 1629-1630, [4. Experimental evaluation], the references do not explicitly teach that the recited generating feature would facilitate the reduced memory consumption.  However, such feature is well known in the art as disclosed by Bhide (col. 373, lns. 44-65) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Bhide in the system of Mehri and Papadimitriou in view of the desire to enhance the web graph similarity processing by utilizing the memory consumption resulting in improving the efficiency of the anomaly detection system.


Response to Arguments
11.	Applicant's arguments filed on 02/14/2022 have been fully considered but they are not persuasive.
	The main point of applicant’s argument regarding the Mehri and the Papadimitriou references is that the references do not disclose the limitation of “wherein first sequential changes are determined based on sequential changes to the first graph and wherein second sequential changes are determined based on second sequential changes to the second graph, and wherein the first graph and the second graph comprises metadata that provides attributes for one or more data structures associated with a network of nodes” as recited in independent claims.  However, the examiner disagrees.  Contrary to applicant’s argument, Mehri disclose that “Table 1 and 2 contain our results in word relevancy ranking by JSD…” and the sorted list by using the JSD (i.e., figure 4).  The examiner asserts that the above teachings of Mehri would be interpreted as the recited claim limitation of “sequential changes are determined based on sequential changes to the first graph and wherein second sequential changes are determined based on second sequential changes to the second graph”.  In addition, Papadimitriou discloses that “Connectivity change refers to anomalies where scalar graph properties such as the total numbers of vertices and edges do not change but for some vertices, their connectivity, i.e., the edges these vertices are adjacent to, changes…” (pages 3-5, [3. Potential Anomalies]; figure 2; page 11, [6.1 Dataset and Setup]).  It should be noted that it is the claims that define the claimed invention and it is the claims, not the specification, that are anticipated or unpatentable.  Furthermore, while neither reference discloses all the claimed limitations singularly, the Mehri reference recites a number of them and the remaining elements are taught by the Papadimitriou reference.  The examiner holds that one with ordinary skill in the art would combine these features as explained in the rejection 
	In response to applicant’s arguments regarding the remaining dependent claims that the references fail to show certain features of applicant’s invention, the arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161